Title: To Thomas Jefferson from François Cointeraux, 16 June 1789
From: Cointeraux, François
To: Jefferson, Thomas


Paris, 16 June 1789. He believes it his duty to advise TJ that the efficient method of construction employed by the Romans, although little used in France owing—according to one author—to “une fatalité inouie,” would be of great assistance in America. He thinks it important that TJ should convey to his compatriots “des moyens d’une facile éxécution pour les defrichemens immenses quí sont à faire.”—If France should adopt the advantageous art that he has perfected, it is certain that she would draw forth a much greater produce from her  land.—” Vous me permettrés de vous observer, Monsieur, qu’en emportant seulement mes prospectus aux américains, vous ne leur procurés que des avertissemens qu’il vous est facile de changer à present en un mémoire instructif, lequel rendant service aux Etats de l’amerique, vous satisfaira pleinement à votre arrivée.”
